UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

IN RE: } CASE NO: 19-01730-dd
}
Jeffrey Eugene Davis } vc » CHAPTER 12
Debtor. }
STATE OF SOUTH CAROLINA )
. ) AFFIDAVIT
COUNTY OF BARNWELL )

PERSONALLY appeared before me, Gene Davis, who, being duly sworn, deposes and says that:

1. Iam the father of Jeffrey Eugene Davis. I provided the funds for my son to pay his attorney,
Reid B. Smith, a retainer in the amount of $10,000. .

2. I understand that Mr. Smith represents my son and that he does not represent me.

3. T understand also that I may retain my own attorney in this case or that I can proceed .

without an attorney.

4. Jam not seeking repayment of the funds that I provided to my son to pay his attorney.

Gee wis \S

Gene Davis-:

SWORN TO AND SUBSCRIBED before me
on this the _ // day of April, 2019

NOTARY PUBLIC FOR SOUTH CARQLINA
My Commission Expires: “- /4-_Ad dh ST

 
